Citation Nr: 1727068	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-27 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for joint pain and swelling of the bilateral elbows, claimed as due to Gulf War Syndrome

2.  Entitlement to service connection for headaches, claimed as due to Gulf War Syndrome or an undiagnosed illness. 

3.  Entitlement to service connection for dizziness, claimed as due to Gulf War Syndrome or an undiagnosed illness. 

4.  Entitlement to service connection for vision problems, claimed as due to Gulf War Syndrome or an undiagnosed illness.

5.  Entitlement to service connection for sleep problems and fatigue, claimed as due to Gulf War Syndrome or an undiagnosed illness.

6.  Entitlement to service connection for a left shoulder disability.

7.  Entitlement to service connection for joint pain and swelling of the bilateral knees, claimed as due to Gulf War Syndrome.

8.  Entitlement to service connection for stomach and bowel problems, claimed as due to Gulf War Syndrome or an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to December 1991 and from December 2003 to November 2004. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Board remanded the case in order that the Veteran could be scheduled for a hearing.  In August 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

In April 2014, the Board, in pertinent part, remanded the claims on appeal for further development.

When the case was before the Board in April 2014, the issues on appeal included a claim for service connection for joint pain and swelling of the fingers.  Following the Board's remand, in an August 2015 rating decision, the RO granted service connection for "ulnar neuropathy, right (claimed as joint pain and swelling of the fingers (also claimed as due to Gulf War Syndrome)" and "ulnar neuropathy, left (claimed as joint pain and swelling of the fingers (also claimed as due to Gulf War Syndrome)."  That rating decision specifically noted that these grants of service connection represented, with respect to claim for service connection for joint pain and swelling of the fingers, "a total grant of benefits sought on appeal for this issue.  As such, this issue is considered resolved in full."  Thus, the Board considers the issue of service connection for joint pain and swelling of the fingers to have been resolved and no longer part of the current appeal.

The issues of entitlement to service connection for a left shoulder disability, joint pain and swelling of the knees, and stomach and bowel problems, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability involving joint pain or swelling of the elbows.

2.  Resolving all doubt in favor of the Veteran, a headache disability is related to service.

3.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, a current disability manifested by dizziness.

4.  The Veteran's refractive error is not a disability for VA purposes.

5.  The Veteran's symptoms of sleep problems and fatigue have been medically attributed to his service-connected disability of posttraumatic stress disorder, and do not represent a separate disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a disorder manifested by joint pain and swelling of the elbows, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

2.  The criteria for service connection for a disability manifested by headaches have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for entitlement to service connection for a disorder manifested by dizziness, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).

4.  The criteria for entitlement to service connection for a disorder manifested by vision problems, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317, 4.9 (2016).

5.  The criteria for entitlement to service connection for a disorder manifested by sleep problems and fatigue, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C.A. §1117, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).

Notice was provided by standard letters dated in May 2009 and February 2010.

VA's duty to assist has also been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran was provided VA examinations in October 2009, December 2009, May 2014, and November 2014.  An addendum examination report was completed in December 2014.  With respect to the issues addressed in this decision, the examination reports, taken together, are adequate evidence for deciding the claims.  The examiners discussed the Veteran's medical history, described the claimed disorders in sufficient detail, and supported all conclusions with analysis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The Veteran has not indicated there are any additional records that VA should obtain on his behalf.  Thus, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing incurrence or aggravation and a nexus to service is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  The theory of continuity of symptomatology can be used only in cases involving those diseases explicitly recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).  Consideration of a Veteran's claim under this regulation does not preclude consideration of entitlement to service connection on a direct basis.

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a).

The term medically-unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317 (a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317 (b).

The symptoms must be manifest to a degree of 10 percent or more by December 31, 2021.  38 C.F.R. § 3.317 (a)(1)(i).  When determining whether a qualifying chronic disability became manifest to a degree of 10 percent or more, the Board must explain its selection of an analogous Diagnostic Code.  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006). 

In summary, service connection based on an undiagnosed illness requires that a Persian Gulf veteran (1) exhibits objective indications; (2) of a chronic disability such as those listed in 38 C.F.R. § 3.317 (b); (3) which became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021; and (4) such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Gutierrez v. Principi, 19 Vet. App. 1, 7 (2004).  In the case of claims based on undiagnosed illness, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Id. at 8-9.  Although VA does not generally grant service connection for symptoms alone, 38 C.F.R. § 3.317 permits, in some circumstances, service connection for signs or symptoms that are objective indications of chronic disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part and vacated and remanded in part sub nom., Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Additionally, where a physician is unable to attribute a disability to a known clinical diagnosis, and there are conflicting findings, VA must resolve the issue on the basis of all medical evidence of record.  See Compensation for Certain Undiagnosed Illnesses, 60 Fed. Reg. 6660, 6662 (Feb. 3, 1995) ("Undiagnosed Illnesses").  Purely subjective symptoms may establish a basis for a valid claim only where there is some objective indication of the presence of a chronic disability attributable to an undiagnosed illness.  See Undiagnosed Illnesses, 60 Fed. Reg. at 6662.  Objective indications include medical findings, time lost from work, evidence of medical treatment of the symptoms, evidence affirming changes in a veteran's appearance, physical abilities, and mental or emotional attitude, and lay statements. See Undiagnosed Illnesses, 60 Fed. Reg. at 6663.  Lay persons are competent to report objective signs of illness.  Gutierrez, 19 Vet. App. at 8-9.

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317 (c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317 (d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b) (West 2014).

Elbows

The Board notes that service connection is in effect for right and left ulnar neuropathy as well as surgical scar of the left elbow associated with ulnar neuropathy.  The current issue is limited to the claim for joint pain and swelling of the elbows.

Historically, the service treatment records do not document any left or right elbow complaints.  The separation examinations in November 1991 and September 2004 noted normal upper extremities.  

An August 2006 post-service VA treatment record, created prior to the claim that was filed in December 2008, shows the Veteran's complaint of right elbow pain for the past five days.  The assessment was tennis elbow (lateral epicondylitis).  A December 2006 treatment record noted that the tennis elbow had resolved.

An October 2009 VA examination report shows that in February 2009 the Veteran complained of numbness in the right hand for the last year.  "Other notes in 2009 indicate complaints of bilateral elbow pain.  Nerve conduction study on 03/09/2009 indicates bilateral ulnar entrapment at the elbow.  Needle exam confirmed distal ulnar enervation of the right arm.  Conclusion was a bilateral ulnar entrapment at the elbows.  According to the Veteran he does not have elbows joint pain; he was diagnosed with bilateral ulnar nerve entrapment in 2009.  Ulnar nerve release on the left elbow is scheduled for tomorrow.  Onset of pain in both elbows was several years ago.  Apparently no complaints on elbow pain while in military."  Examination showed no stiffness, swelling, weakness, deformity, locking, giving way, or instability of the elbows.  The examiner noted normal bilateral elbow X-ray.  The diagnosis was normal bilateral elbow.

A June 2013 private treatment record noted the Veteran's complaint of tenderness in the elbows.  The private physician stated that she suspected the Veteran has "chronic musculoskeletal pain related to posttraumatic stress disorder, fibromyalgia, and probably osteoarthritis as well."

On VA examination in May 2014, the Veteran reported that his elbows themselves were not a problem, and he denied elbow symptoms.  He explained that for about 15 years or more, he had noticed a dull/numb feeling in his hands and whenever he bent his elbows, his hands fell asleep.  He reported tingling and numbness in his left forearm since surgery on the left elbow for ulnar nerve transposition.  The Veteran also reported that his fingers hurt if he does a lot of work with his hands.  On physical examination, the examiner noted that X-rays of the elbows were normal.  There was no pain, painful motion or any limited motion.  An EMG/NCS revealed electrodiagnostic evidence consistent with electrodiagnostically mild bilateral ulnar mononeuropathies localizable to somewhere across the elbow.  On record review, the examiner noted that the Veteran's lateral epicondylitis in 2006 had resolved, and that currently he had "no subjective or objective evidence of any elbow pathology, on this examination.  No elbow joint complaints claimed by the Veteran."  The May 2014 VA examiner also determined that the Veteran did not have fibromyalgia.  He indicated that the Veteran was suspected of having fibromyalgia, but not diagnosed with fibromyalgia.  The current examination was negative for fibromyalgia findings.  The examiner concluded that there is insufficient evidence to warrant or confirm a diagnosis of an acute or chronic elbows disorder or its residuals, on this examination.  No medical opinion can be rendered as no condition is diagnosed.  

As noted, service connection based on an undiagnosed illness requires that a Persian Gulf veteran exhibit objective indications of a chronic disability such as those listed in 38 C.F.R. § 3.317 (b).  The evidence shows that the Veteran had epicondylitis of the right elbow that developed after service in 2006, resolved within a few months, and was not present during the appeals period.  The Veteran has denied any complaints related to the elbow joints, with the exception of tenderness on palpation at the June 2013 private evaluation.  The VA examinations during the appeals period have found no disability of the elbow joints; X-rays have not demonstrated arthritis of the elbow joints; and fibromyalgia has been ruled out.  Based on the Veteran's statements at the May 2014 VA examination, where he clarified that his elbows themselves are not a problem and denied elbow symptoms, the Board finds no basis to grant service connection, including as an undiagnosed illness.  This is because the Veteran has clarified that he does not experience problems in his elbows themselves but rather has symptoms, and specifically neurologic symptoms (of numbness, pain, and tingling in his forearms, hands and fingers) when he has his elbows in a certain position.  See May 2014 VA examination report.

In short, the preponderance of the evidence is against a finding that there is a current disability manifested by joint pain and swelling of the elbows.  Accordingly, entitlement to service connection for joint pain and swelling of the elbows is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Headaches 

The service treatment records for the first period of service do not show complaints or treatment for headaches.  On the report of medical history completed by the Veteran in November 1991 he denied headaches.  On the report of medical history in October 2004, the Veteran indicated he had headaches sometimes.  

After service in July 2007, the Veteran was seen with complaints of headache.  CT of the head was normal.

On a Post-Deployment Health Reassessment completed by the Veteran in September 2008, he reported headaches.

A December 2009 VA examination report noted that the Veteran's cephalgia occurred "after service.  Not caused by or related to service or Gulf War."  No discussion of the Veteran's report of headaches on the October 2004 report of medical history was included.

In September 2010 the Veteran was seen following a severe headache.

On VA examination in May 2014, the Veteran reported that "I was having headaches for 15 years or more before I was diagnosed as having migraine headaches in 2005/2006.... I get migraine headache once every 6 months.  My whole head hurts when I have migraines, I see floating black spots sometimes when I have migraines and I am also sensitive to light."  The examiner noted that the Veteran had a diagnosis of migraine headaches and that it was "less likely as not caused by or a result of or incurred in service or aggravated by service because STRs are silent for migraine cephalgia, which was diagnosed > 5 years after separation from service."  The examiner did not discuss the Veteran's report of headaches on the October 2004 report of medical history.

On addendum report in December 2014, the examiner stated that the Veteran's migraine cephalgia was "at least as likely as not caused by or a result of or incurred in service because there was documentation of headaches in 2004, with prior STRs silent for it."

The Veteran complained of headaches at his separation from active service in 2004.  He has consistently reported headaches since that time.  He has been diagnosed with migraine headaches/cephalgia, and the December 2014 VA addendum opinion attributed the current diagnosis to the Veteran's period of active service that ended in 2004.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran has a chronic headache disability that has been medically associated with a period of active service, and thus service connection is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.102.

Dizziness

The service treatment records for the first period of service do not show complaints or treatment for dizziness.  On the report of medical history completed by the Veteran in November 1991 he denied dizziness.  On the report of medical history in October 2004, the Veteran denied dizziness.  

On a Post-Deployment Health Reassessment completed by the Veteran in September 2008, he reported dizziness.

A December 2009 VA examination report noted that the Veteran's "subjective" symptom of dizziness was noted to be "part and parcel of PTSD and substance abuse."

On VA examination in May 2014 the Veteran reported that "occasionally when I stand up too fast I feel light headed, it lasts may be 30 seconds or less.  I don't know when it started.  I started noticing it about 8 years ago.  It has been stable."  The Veteran denied any spinning feeling.  

In a December 2014 addendum report, the examiner stated that the Veteran's occasional transient lightheadedness that immediately upon assuming upright position was less likely than not caused by or related to Gulf War environmental exposure, but was more likely than not caused by or related to a normal variation in the response time of one's compensatory mechanisms (to correct the normal temporary fall in blood pressure immediately upon assumption of erect posture).  

There is no indication that the Veteran has an actual disability manifested by dizziness, or dizziness symptoms not attributable to a known diagnosis.  The Veteran has denied a spinning feeling, and there is no finding of vertigo or any vestibular disability.  The evidence shows that the Veteran has complaints of dizziness that have been medically determined to be either a symptom of his PTSD or to be a feeling of lightheadedness that is "a normal variation in the response time of one's compensatory mechanisms."  

In the absence of a present disability, there can be no valid claim.  Accordingly, entitlement to service connection for dizziness is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In sum, the preponderance of the evidence is against the claim of service connection for dizziness.  Thus, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Vision Problems

Regarding service connection for a vision disability, for purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2016).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury during service which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The service treatment records do not note any eye or vision disabilities.  On the post-deployment assessment in in October 2004, the Veteran endorsed eye redness with tearing.  The service separation examination in October 2004 noted normal eyes.

A March 2008 VA optometry note reflected the Veteran's complaint of blurry distance vision.  The assessment was refractive error. 

An October 2010 VA treatment record noted the Veteran complained of ongoing left eye irritation despite using E-myci ophthalmic ointment as directed since September 2010.  He reported no known eye trauma or foreign body in the eye prior to the symptoms, and the ointment did not burn when applied.  The Veteran reported that he only wore glasses for watching television and driving at night.  Examination showed marked scleral injection and edema and purulent discharge, minimal lower lid edema.  The right eye was normal appearing.  The assessment was probable resistant left bacterial conjunctivitis.

A September 2013 optometry assessment was refractive error, with glasses ordered.

On a May 2014 VA examination, the Veteran reported that since 2005 he had "worn glasses for my trouble seeing far away."  

A November 2014 VA examination noted normal eyes on examination.  The examiner noted that the Veteran's ocular health was within normal limits, and that his refractive error was not aggravated or caused by military service.

The Veteran reported eye redness and tearing at separation from service.  However, the separation examination found normal eyes, and there is no indication that there was any injury that occurred to the Veteran's eyes while on active duty that was superimposed upon the current refractive error.  While the Veteran was treated for conjunctivitis in his left eye in 2010, there is no indication that this resulted in any vision impairment.

The weight of the evidence does not demonstrate a current diagnosis of an eye disability resulting in vision loss, other than a refractive error of the eye, and does not demonstrate any "superimposed" injury that could aggravate the refractive error of the eyes.

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of an eye disability other than a refractive error of the eyes, which as discussed above may not be granted service connection, and has not had a disability resulting in loss of vision during the pendency of the appeal.  Because the Veteran does not have current eye disability, service connection may not be granted under any theory.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Sleep/Fatigue

On report of medical history in November 1991 the Veteran denied frequent trouble sleeping.  On an October 2004 post-deployment assessment, the Veteran denied frequent trouble sleeping.

On a September 2008 post-deployment assessment, the Veteran endorsed problems sleeping or still feeling tired after sleeping.

On a December 2009 VA examination, the examiner stated that the Veteran does not meet the criteria for chronic fatigue syndrome (claimed as fatigue), and that his subjective symptoms of sleep disturbance and fatigue were part and parcel of PTSD and substance abuse.  A March 2012 sleep study found normal sleep, most likely paradoxical insomnia (previously called sleep state misperception).

On a May 2014 VA examination, the examiner stated that the Veteran "does have PTSD related sleep difficulties which contribute to periodic fatigue that is not consistent with chronic fatigue syndrome.  No objective evidence of chronic fatigue syndrome." 

In a December 2014 addendum, the VA examiner stated that the Veteran's sleep problems were secondary to his PTSD; that there was insufficient evidence to warrant or confirm a diagnosis of an sleep apnea or its residuals; and that the Veteran had claimed a disability pattern related to difficulty falling asleep and staying asleep, hypervigilance while in bed, recurring distressing dreams, chronic sleep impairment, and periodic fatigue which was part and parcel of a disease with a clear and specific etiology and diagnosis, namely PTSD.  The examiner stated that the Veteran's sleep problems were less likely than not caused by or related to Gulf War environmental exposure, and were more likely than not caused by or related to PTSD, because these are recognized symptoms of PTSD.  

The evidence shows that the Veteran has disturbed sleep patterns and complaints of fatigue which are a manifestation of his PTSD.  These symptoms have been described as symptoms of the Veteran's already PTSD- a medically known and service-connected disability.  To award service connection for these symptoms then would only result in pyramiding the diagnoses.  See 38 C.F.R. § 4.14.  There is no indication that the Veteran has a separate sleep or fatigue disorder or sleep symptoms not attributable to a known diagnosis.  Chronic fatigue syndrome and sleep apnea have been ruled out.  Accordingly, entitlement to service connection for sleep problems and fatigue is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In sum, the preponderance of the evidence is against the claim of service connection for sleep problems and fatigue.  Thus, there is no doubt to be resolved and service connection is not warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for joint pain and swelling of the bilateral elbows, claimed as due to Gulf War Syndrome, is denied.

Service connection for headaches is granted.

Service connection for dizziness, claimed as due to Gulf War Syndrome or an undiagnosed illness, is denied. 

Service connection for vision problems, claimed as due to Gulf War Syndrome or an undiagnosed illness, is denied. 

Service connection for sleep problems and fatigue, claimed as due to Gulf War Syndrome or an undiagnosed illness, is denied.



REMAND

A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The Board has provided a brief summary of the pertinent facts for the examiners' benefit.  

Left Shoulder

The service treatment records do not document any left shoulder complaints.  The separation examinations in November 1991 and September 2004 noted normal upper extremities.  

A July 2005 VA treatment record noted that the Veteran reported a one year history of left shoulder pain.  X-ray of the left shoulder was within normal limits.  December 2005 and July 2006 treatment records again noted his report of left shoulder pain.  

On a Post-Deployment Health Reassessment completed by the Veteran in September 2008, he reported muscle aches and swollen and stiff joints.

In April 2009, the Veteran was seen with complaint of pain in the left shoulder "for the last couple weeks."  There was no history of trauma, but the Veteran noted that he worked at the Post Office.  X- ray was normal.  The assessment was bursitis of the left shoulder.  

On VA examination in October 2009, the examiner noted that:

On 04/22/2009, he was seen by health care provider when he complained of "pain in the left shoulder for the last couple of weeks".  No history of trauma, but he reported working in the Post Office.  At that time, x-ray has been provided that revealed dislocation at acromioclavicular joint.  He was recommended limited lifting.  Subsequent x-ray has been provided on 04/22/2009, it indicates normal left shoulder.  

According to the Veteran, three to four months ago he developed left shoulder pain.  He was told that it is possibly bursitis.  Currently, the pain basically has been resolved.  He still has some occasional discomfort once every 2 weeks.  He does not report change in activity that would cause this discomfort.  There is no flare-up, no reported deformity or swelling, locking, giving away or instability.  Current treatment is none.  

The examiner diagnosed "status post recent left acromioclavicular dislocation.  Resolved with normal objective findings.  Claimed as left shoulder pain."

A May 2013 private treatment record noted the Veteran's complaint of pain in the shoulders.  Bursitis was noted.  The private physician stated that she suspected the Veteran has "chronic musculoskeletal pain related to posttraumatic stress disorder, fibromyalgia, and probably osteoarthritis as well."

On VA examination in May 2014, the Veteran reported the he "came in with left shoulder pain in 2007/2008, I had not had any injury.  Doctor Prewitt gave me a shot in the joint.  The pain lasted about three days.  Now, occasionally I have some pain in the left shoulder ('about once in 4 months or so, lasts may be a day')".  X-ray of the left shoulder was normal.  The examiner diagnosed left shoulder bursitis; no functional limitation.  The examiner stated that the Veteran "has claimed a disability pattern related to (periodic left shoulder pain) that meets TL10-01 criteria for a disease with a clear and specific etiology and diagnosis.  Less likely than not caused by or related to GW environmental exposure.  More likely than not caused by or related to bursitis of left shoulder.  It is at least as likely as not caused by or a result of or incurred inservice or aggravated by service because STRs are silent for this condition."  In a December 2014 addendum the examiner clarified that the Veteran's bursitis of the left shoulder was "less likely as not caused by or a result of or incurred in service or aggravated by service because STRs are silent for this condition."  

The VA examiner's bare conclusion that a current left shoulder disability is not attributable to service because there is no documentation of a left shoulder complaint in the service treatment records is insufficient for rating purposes.  Further, the examiner failed to discuss the July 2005 VA treatment record on which the Veteran reported a one year history of left shoulder pain (the Veteran separated from service in November 2004).  Such failures render the opinion inadequate.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

Knees

The service treatment records for the first period of service do not show complaints related to the knees.  The November 1991 separation examination noted normal lower extremities.

On an October 2004 report of medical history, the Veteran reported left knee trouble.  The service separation examination in October 2004 noted normal lower extremities.

On a Post-Deployment Health Reassessment completed by the Veteran in September 2008, he reported muscle aches and swollen and stiff joints.

In August 2009, the Veteran complained of right knee pain for the past month.

On an October 2009 VA examination, the Veteran reported that his left knee did not bother him but that his right knee had developed pain and swelling after running two months earlier.  He reported occasional instability of the right knee.  On examination, ranges of motion of both knees were full.  Tests for collateral ligaments, cruciate ligaments, and menisci were negative.  The grind test was negative.  There was no knee instability, and no genu varum, genu valgus, or genu recurvatum deformity.  The diagnosis was normal knees.

In May 2010, the Veteran was seen with complaints of "chronic right knee pain.  He states that his symptoms have been going on for several years."  The Veteran did not recall any specific injury or trauma to the knee, and he had not prior orthopedic care for the knee.  X-rays of both knees were normal.  The examiner diagnosed chronic anterior and anteromedial right knee pain, and noted concerns for internal derangement, possible meniscal tear, or possible articular cartilage change.

A July 2010 treatment record noted that a magnetic resonance imagining study of the right knee showed "some changes in the anterior horn of the lateral meniscus that does not correlate with the patient clinically.  There is a small amount of prepatellar soft tissue swelling that is not seen clinically."  The impression was chronic anterior knee pain most likely consistent with patellofemoral pain syndrome or mild chondromalacia patella.  An October 2010 treatment record noted persistent right anterior knee pain consistent with chondromalacia of the patella.

A May 2011 treatment record noted persistent/progressive right anterior knee pain.

A July 2011 treatment record noted that a recent MRI of the right knee showed no torn ligaments or involvement of the meniscus.  

A September 2011 treatment record noted the Veteran had complaints of "chronic right knee pain that has bothered him intermittently for the past 8-10 years while on active service.  He states the pain has become progressively worse over the past 5 years.  He reports having a single episode of his knee giving out without pain when getting out of bed approximately 3 years ago but no further episodes since."  The examiner noted that MRI showed "Stable findings consistent with grade 1 to 2 strain of the proximal patellar tendon (Jumper s knee) with bone marrow edema in the inferior patella at the insertion and within Hoffa s fat; Mild edema surrounding the sartorius tendon near the pes anserine with no focal fluid collection identified to suggest bursitis."  The impression was "Chronic knee pain with secondary hip and [lower extremity] weakness contributing to instability at the knee leading to chronic overuse injury."

A May 2013 private treatment record noted the Veteran's complaint of pain in the knees.  The private physician stated that she suspected the Veteran has "chronic musculoskeletal pain related to posttraumatic stress disorder, fibromyalgia, and probably osteoarthritis as well."

On VA examination in May 2014, the Veteran reported that his right knee swelled whenever he ran during service and still hurt him now.  He denied any left knee problem.  The examiner diagnosed right knee chondromalacia patella/patellar tendinitis (claimed as right knee pain), and noted that no left knee pain was claimed by the Veteran.  "Veteran has claimed a disability pattern related to (right knee pain) that meets TL10-01 criteria for a disease with a clear and specific etiology and diagnosis.  Less likely than not caused by or related to GW environmental exposure.  More likely than not caused by or related to softening of the cartilage behind patella and patellar tendon inflammation.  It is at least as likely as not caused by or a result of or incurred in service or aggravated by service because STRs are silent for this right knee condition."  In a December 2014 addendum the examiner clarified that the Veteran's right knee chondromalacia patella/patellar tendinitis was "less likely as not caused by or a result of or incurred in service or aggravated by service because STRs are silent for this right knee condition."  

The VA examiner's bare conclusion that the Veteran's right knee chondromalacia patella/patellar tendinitis is not attributable to service because there is no documentation of such right knee complaint in the service treatment records is insufficient for rating purposes.  Further, the examiner failed to discuss the September 2011 treatment record that noted the Veteran had complaints of "chronic right knee pain that has bothered him intermittently for the past 8-10 years while on active service, and failed to address the Veteran's report on the May 2014 VA examination that his right knee swelled whenever he ran during service and still hurt him now.  Such failures render the opinion inadequate.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.


Stomach/Bowel

At service separation in October 2004, the Veteran denied any indigestion, heartburn, stomach, or intestinal problems.  

In September 2007, a diagnosis of GERD was noted.  In November 2007, UGI/barium swallow testing showed small spontaneous GE reflux in the supine position.  There was no esophageal ulceration.

On post-deployment assessment completed by the Veteran in September 2008, the Veteran endorsed diarrhea, vomiting, or frequent indigestion/heartburn.

On VA examination in October 2009, the Veteran reported a burning sensation behind the sternum daily.  There was no nausea, vomiting, or hematemesis.  He denied diarrhea, colic distention, and melena.  The Veteran reported occasional constipation.  The examiner noted no objective findings to support GERD claimed as stomach problems.  The examiner stated that "it is as likely as not his stomach problems are due to daily excessive alcohol consumption."

A December 2009 VA examination noted no clinical or objective evidence to support a bowel condition.

A May 2011 upper GI series found gastroesophageal reflux without demonstration of classic hiatus hernia.

On a May 2014 VA examination, the examiner noted GERD controlled with medication.  The examiner stated that this was "more likely than not caused by or related to laxity of gastroesophageal junction sphincter.  It is less likely as not caused by or a result of or incurred in or aggravated by service because STRs are silent for this condition."  The examiner also diagnosed chronic constipation, and stated that this was "less likely as not caused by or a result of or incurred in service or aggravated by service because STRs are silent for this condition."

The VA examiner's bare conclusion that the Veteran's GERD and chronic constipation were not attributable to service because there is no documentation of such in the service treatment records is insufficient for rating purposes and renders the opinion inadequate.  See Barr, 21 Vet. App. at 311-12; Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine whether his left shoulder and left and right knee disorders are a result of his military service.  The electronic claims file, and a copy of the Remand, must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all left shoulder and left and right knee disorders found at any time during the course of the appeal, to include left shoulder bursitis and AC joint dislocation, and patellofemoral pain syndrome and chondromalacia patella of the right knee.  

Then, the examiner should opine whether any such left shoulder disorder or left and right knee disorders, at least as likely as not (50 percent or greater probability) began in or are otherwise the result of military service.  

The examiner should specifically address the July 2005 VA treatment record on which the Veteran reported a one year history of left shoulder pain, the September 2011 treatment record that noted the Veteran had complaints of "chronic right knee pain that has bothered him intermittently for the past 8-10 years while on active service, and the Veteran's report on the May 2014 VA examination that his right knee swelled whenever he ran during service and still hurt him now.  

Lastly, the examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, as well as any other pertinent evidence of record, as appropriate.  

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to assess his claim regarding stomach and bowel problems.  The electronic claims file, and a copy of the Remand, must be reviewed by the examiner.  After examining the Veteran, the examiner is to answer the following questions: 

Is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD and/or chronic constipation began in or is/are otherwise the result of military service, or, were caused or aggravated by a service-connected disability?

Is it at least as likely as not that the Veteran's chronic constipation is a manifestation of an undiagnosed illness or a medically unexplainable chronic-multisymptom illness under 38 C.F.R. § 3.317; or, is the symptom attributable to a clinically diagnosed disorder?

The examination report must include a complete rationale for all opinions expressed.  All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Then, readjudicate the claims remaining on appeal.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


